DETAILED ACTION
	This final rejection is responsive to communication filed December 14, 2020.  Claims 1, 2, 8, 9, and 14 are currently amended.  Claims 16-20 have been added.  Claims 1-20 are pending in this application.
	The present application is a continuation of US Patent Application 15/342,426, filed November 3, 2016, now US Patent 10,394,766, which is a continuation of US Patent Application 13/855,364, filed April 2, 2013, now US Patent 9,569,476.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 10,394,766.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of U.S. Patent No. 10,394,766 anticipate each limitation of claims 1-5, 11 and 13 of the .  
Claim 1 of the present application recites re-configuring a predetermined storage resource based on a storage platform template, while claim 8 of US Patent 10,394,766 recites selecting a platform template from a group of platform templates and determining available storage resources which can be converted and converting the available storage resources which can be converted to generate the new storage resource.  This conversion is interpreted as re-configuring a storage resource.
Similarly, claim 20 of US Patent 10,394,766 recites provisioning a storage resource when an appropriate storage resource is unavailable by selecting a platform template from a group of platform templates, configuring at least one of the available storage resources based on the selected platform template to generate the new storage resource, and de-provisioning the new remote storage resource to meet demands of different user data.  Therefore it is clear that claim 20 supports re-configuring when a storage resource is unavailable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the at least one of storage resource includes predefined configurations of processors, memories, storage devices and data structures.”  The wording of this limitation is ambiguous.  The language implies that each of the at least one storage resources would include “predefined configurations of processors, memories, storage devices and data structures.”  However, Applicant argues that “predefined configurations of processors, memories, storage devices and data structures “ are listed as types of storage resources.  If this is the case, the examiner would suggest using claim language such as: “wherein the at least one of storage resource is selected from the group consisting of predefined configurations of processors, memories, storage devices and data structures” OR “wherein the at least one of storage resource includes predefined configurations of processors, memories, storage devices or data structures” OR “wherein the at least one of storage resource comprises at least one of: predefined configurations of processors, memories, storage devices and data structures”.  Appropriate correction is required.  Claims 2-20 are rejected as being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over deMilo et al. (US 2011/0022642 A1) (‘deMilo’) in view of Wei et al. (US 10,289,453 B1) (‘Wei’).

With respect to claim 1, deMilo teaches a method for routing data to storage comprising: 
parsing both a user request and a file which is to be stored into data comprising raw data and explicit metadata describing both the user request and the file to be stored (deMilo teaches receiving/parsing a request that has a file to be stored and a set of storage parameters/requirements (such as price) and further that a user specifies file metadata for the file to be stored) (paragraphs 13, 22, 27, and 29-30); 
validating the explicit metadata and implicit metadata determined from the explicit metadata (paragraphs 15, 22, 29 and 38) by comparing to schema stored in at least one storage resource, wherein the at least one storage resource includes predefined configurations of processors, memories, storage devices and data structures (paragraphs 27, 30-32) (deMilo teaches validating metadata by comparing requested storage parameters to storage provider capabilities (such as in provider metadata table)); 
determining whether at least one suitable storage resource of the at least one storage resource is available and satisfies requirements for the file based on the explicit metadata, the implicit metadata, and a registry of the at least one storage resource (deMilo teaches determining whether a cloud storage provider that satisfies the requirements is available) (paragraphs 12-13 and 22);
when the at least one suitable storage resource of the at least one storage resource is available and satisfies the requirements for the file, determining a storage resource of the at least one storage resource based on the explicit metadata, the implicit metadata, and the registry of the at least one storage resource (paragraphs 13-14, 27-28, 30 and 32), wherein the determined implicit metadata and the determining the storage resource are performed by a computing device comprising at least one processor (paragraph 19); and
when no suitable storage resource satisfies the requirements for the file, failing the storage request (paragraphs 13 and 36).
deMilo does not explicitly teach when no suitable storage resource satisfies the requirements for the file, re-configuring a predetermined storage resource of the at least one storage resource based on a storage platform template which does satisfy the requirements for the file based on the explicit metadata, the implicit metadata, and the registry of the at least one storage resource.
Wei teaches determining whether at least one suitable storage resource of the at least one storage resource is available and satisfies requirements (309 in Fig. 3A; column 9 lines 25-28); and 
when no suitable storage resource satisfies the requirements for the file, re-configuring a predetermined storage resource of the at least one storage resource based on a storage platform template which does satisfy the requirements for the file based on the explicit metadata, the implicit metadata, and the registry of the at least one storage resource (318, Wei teaches determining if resources are available to fulfill a request, and when resources are not available initiating a reconfiguration of resources based on cost/value analysis and customer requirements associated with the request).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified deMilo to reconfigure a storage resource when no suitable storage resource is available such as taught by Wei to enable deMilo the capability to service more customers.  Further, Wei’s reconfiguration method would enable deMilo to determine if reconfiguration is cost efficient (Wei, abstract).

With respect to claim 2, deMilo in view of Wei teaches the method of claim 1, wherein the registry of the at least one storage resource includes information describing characteristics of available storage resources (deMilo, paragraphs 13, 15, 29 and 30-31).

With respect to claim 3, deMilo in view of Wei teaches the method of claim 1, wherein the explicit metadata comprises information provided by the file to be stored (some type of file identification such as file name or file type in paragraph 22) and information provided by the user in the user request (storage requirements such as service level requirement or price) (deMilo, paragraphs 27, 29, 30, and 38).



With respect to claim 6, deMilo in view of Wei teaches the method of claim 1, wherein the determined implicit metadata comprises determining information about the user (storage policies associated with user), the user request, and the file (deMilo, paragraphs 22, 27, 30, 38, and 42).

With respect to claim 7, deMilo in view of Wei teaches the method of claim 1, wherein the determined implicit metadata uses one or more predefined policies (142, 248) corresponding to the explicit metadata (deMilo, paragraphs 22 and 27).

With respect to claim 8, deMilo in view of Wei teaches the method of claim 1, wherein the determining the storage resource comprises selecting one of a plurality of storage resources from the registry of the at least one storage resource (deMilo, paragraphs 13, 15, 29 and 30-31).

With respect to claim 9, deMilo in view of Wei teaches the method of claim 8, wherein the selecting the storage resource comprises comparing the implicit metadata and the explicit metadata to characteristics of the plurality of storage resources in the registry of the at least one storage resource (deMilo, paragraphs 13-14, 27-28, 30 and 32).

With respect to claim 10, deMilo in view of Wei teaches the method of claim 9, wherein at least two storage resources of the plurality of storage resources are provided by remote storage services operated by different entities (i.e. cloud services A and B or other cloud storage services) (deMilo, paragraphs 13 and 29-30).

With respect to claim 11, deMilo in view of Wei teaches wherein the determining the storage resource comprises dynamically provisioning a new storage resource based on the implicit metadata and the explicit metadata (new resources are dynamically allocated based on metadata) (Wei, column 4 lines 12-18; column 8 lines 45-59 and 54-56).

With respect to claim 12, deMilo in view of Wei teaches the method of claim 11, wherein the provisioning the new storage resource comprises configuring the new storage resource from a pool of available storage resource elements (resources are allocated from a pool of available devices) (Wei, column 5 line 59 – column 6 line 10; column 9 lines 16-20).

With respect to claim 13, deMilo in view of Wei teaches the method of claim 11, wherein the provisioning the new storage resource comprises converting one of the plurality of storage resources (Wei, column 9 lines 54-63). (Wei teaches provisioning storage resources by reconfiguring)


the registry of the at least one storage resource comprises predefined information describing characteristics of available storage resources (deMilo, paragraphs 13, 15, 29 and 30-31); and 
the determining the storage resource comprises comparing the plurality of explicit metadata and the plurality of implicit metadata to the predefined information describing characteristics of available storage resources (deMilo, paragraphs 13, 15, 27, and 30-32).

With respect to claim 15, deMilo in view of Wei teaches the method of claim 1, wherein: 
the explicit metadata is selected from at least one of: file name, file type (deMilo, paragraphs 22, 29 and 38), file size (deMilo, paragraphs 22, 29 and 38), file creation date, file modification data, file owner, file author, storage costs (deMilo, paragraph 29), redundancy type, quality type, durability type, confidentiality type, legal type, user-defined exceptions and combinations thereof; and
 the implicit metadata determined from the explicit metadata is selected from the group consisting of: data type (deMilo, paragraph 38), data size (deMilo, paragraph 38), confidentiality type, legal type, location type, access type (regulatory requirements) (deMilo, paragraphs 22, 29, and 38), user type, device type (encryption requirements and device capabilities) (deMilo, paragraphs 22, 29, 38) and combinations thereof.
computing device 203 currently configured to hold one MI large 212 (FIG. 2) instance might be reconfigured to hold four MI small 218 if capacity for an MI large 212 is available) (Wei, column 6 lines 21-25; col. 7 lines 24-32; column 9 lines 50-63). 

With respect to claim 17, deMilo in view of Wei teaches the method of claim 16, wherein the registry of the at least one storage resource comprises information including the percentage of space available for the predetermined storage resource (Wei teaching storing info on availability of unused capacity) (Wei, col. 6 lines 21-25).

With respect to claim 18, deMilo in view of Wei teaches the method of claim 17, wherein the implicit metadata comprises a data center meeting location of the predetermined storage resource (Wei, col. 10 lines 8-19; col. 11 lines 23-27).

With respect to claim 19, deMilo in view of Wei teaches the method of claim 18, further comprising reserving a plurality of storage elements corresponding to a type of storage device that satisfies a storage type in the implicit metadata (storage elements are reserved based on resource type) (Wei, col. 3 lines 27-47; col. 6 lines 3-10; col. 9 lines 25-38).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over deMilo et al. (US 2011/0022642 A1) (‘deMilo’) in view of Wei, and further in view of Fortier et al. (US 2012/0323977 A1) (‘Fortier’). 

With respect to claim 5, deMilo in view of Wei teaches the method of claim 1.
deMilo in view of Wei does not explicitly teach tracking access history and patterns to re-determine a storage location based on the access history and patterns.
Fortier teaches storage media abstraction for uniform data storage (see abstract), in
which he teaches tracking access history and patterns to re-determine a storage location based
on the access history and patterns (paragraphs 12, 33 and 35).
It would have been obvious to a person having ordinary skill in the art prior to the
effective filing date of the invention to have further modified deMilo to determine storage location based on access history as taught by Fortier to enable more efficient routing and storage of data that lets applications and users focus on expressing their goals and needs for the data, and lets the operating system manage the hardware (Fortier, abstract), and also to provide more personalized storage routing.

Alternate Rejection
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over deMilo et al. (US 2011/0022642 A1) (‘deMilo’) in view of Dalal et al. (US 2004/0123029 A1) (‘Dalal’).

With respect to claim 1, deMilo teaches a method for routing data to storage comprising: 
parsing both a user request and a file which is to be stored into data comprising raw data and explicit metadata describing both the user request and the file to be stored (deMilo teaches receiving/parsing a request that has a file to be stored and a set of storage parameters/requirements (such as price) and further that a user specifies file metadata for the file to be stored) (paragraphs 13, 22, 27, and 29-30); 
validating the explicit metadata and implicit metadata determined from the explicit metadata (paragraphs 15, 22, 29 and 38) by comparing to schema stored in at least one storage resource, wherein the at least one storage resource includes predefined configurations of processors, memories, storage devices and data structures (paragraphs 27, 30-32) (deMilo teaches validating metadata by comparing requested storage parameters to storage provider capabilities (such as in provider metadata table)); 
determining whether at least one suitable storage resource of the at least one storage resource is available and satisfies requirements for the file based on the explicit metadata, the implicit metadata, and a registry of the at least one storage resource (deMilo teaches determining whether a cloud storage provider that satisfies the requirements is available) (paragraphs 12-13 and 22);

when no suitable storage resource satisfies the requirements for the file, failing the storage request (paragraphs 13 and 36).
deMilo does not explicitly teach when no suitable storage resource satisfies the requirements for the file, re-configuring a predetermined storage resource of the at least one storage resource based on a storage platform template which does satisfy the requirements for the file based on the explicit metadata, the implicit metadata, and the registry of the at least one storage resource.
Dalal teaches determining whether at least one suitable storage resource of the at least one storage resource is available and satisfies requirements (2110 in Fig. 21; paragraph 200-201); and 
when no suitable storage resource satisfies the requirements for the file, re-configuring a predetermined storage resource of the at least one storage resource based on a storage platform template which does satisfy the requirements for the file based on the explicit metadata, the implicit metadata, and the registry of the at least one storage resource (2152, 2197, 2130, 2140 in Fig. 21; paragraphs 203-206) (Dalal teaches determining if available  hardware has capability to satisfy a request, and when hardware is not available searching for templates providing requested capability, determining if sufficient hardware capacity if available for software configuration as required by template or if hardware and software-configured hardware together meet desired capacity, and then selecting appropriate hardware devices to be reconfigured to satisfy capability and capacity).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified deMilo to reconfigure a storage resource when no suitable storage resource is available such as taught by Dalal to enable deMilo the capability to service more customers by reconfiguring resources instead of failing the storage request.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.  Applicant argues that the current amendments to over the 112 rejections.  However, the examiner disagrees.  As explained above, the claim limitation in claim 1 regarding “at least one storage resource includes predefined configurations of processors…and data structures” remains ambiguous.  The language implies that each of the at least one storage resources would include “predefined configurations of processors, memories, storage devices and data structures.”  However, Applicant argues that “predefined configurations of processors, memories, storage devices and data structures “ are listed as types of storage resources.
Applicant’s arguments with respect to rejections of claims 1-20 under 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                           March 12, 2021